Opinion issued March 2, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01063-CV
———————————
IN RE ARNOLD LOPEZ AND LISA GIL, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relators, Arnold Lopez and Lisa Gil, petitioned
this court for mandamus relief concerning the trial court’s July 25, 2011 discovery
orders.[1]  Since filing their petition, the parties to
the underlying suit have settled their claims, and the relators move the Court
to dismiss the petition on that basis.  The
motion is granted and the petition is dismissed. 
                                                  PER CURIAM
 
Panel
consists of Justices Keyes, Bland, and Sharp.




[1]
        The underlying case is Lorene Gonzalez, Administrator of the Estate
of Rene S. Gonzalez, Deceased v. Arnold Lopez and Lisa Gil, Cause No.
PR-031178-A; In County Court at Law No. 1 and Probate Court of Brazoria County,
The Honorable Jerri Lee Mills, presiding.